DETAILED ACTION Notice of Pre-AIA  or AIA  Status
1.      The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                    Election/Restrictions2.        Applicant’s election without traverse of Group I (claims 1-5)in the reply filed on 2/25/22 is acknowledged.
                                           Claim Rejections - 35 USC § 103
3.       The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.       Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent No. 5724882 (Gallas et al) taken together with Published U.S. Application No. 2016/0055599 (Illy et al).           Gallas et al discloses a process of extracting coffee by a coffee machine comprising extracting coffee, inherently by a recipe (e.g. ground coffee and water at a particular delivery rate and temperature), said machine including a sensor that detects the concentration of the extracted coffee (30; e.g. col. 3, lines 25-43); determining whether the sensed at least one of the acidity or the concentration of the extracted coffee is within a predetermined range of a reference concentration of coffee corresponding to the recipe information (e.g. col. 3, lines 43-52; claim 1); and changing extracting parameters (adjusting the water flow to compensate; e.g. col. 2, lines 25-26) based on a machine learning model (predetermined information already present; claim 1) when the sensed concentration of the extracted coffee is respectively out of the predetermined the reference concentration, wherein the machine learning model is pre-trained to predict an effect of a change in the extracting parameters included for the recipe information on concentration of the extracted coffee (such information already present in the apparatus; col. 1).              Gallas et al is silent regarding the step of the machine receiving a user input selecting a barista with a coffee preparation recipe corresponding to the selected barista.  Illy et al teaches the use of a coffee preparation machine which employs a display with a recipe which corresponds to a barista (e.g. paragraph 46; Fig. 2) wherein the user may select a recipe from said barista via said display.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have employed such selection step as a matter of consumer convenience and increased consumer choice.              Regarding claim 4, the correction in extraction in Gallas et al by modifying the water flowrate is considered to be a re-extraction of the coffee albeit happening in real time during processing of a batch.  More specifically, the re-extraction of the same measure of coffee happens after the modification of the water flowrate.               Regarding claim 5, the information for modification of water flow rate to correct an out of range coffee concentration is already stored in the apparatus and, essentially, a modified recipe already present.
Allowable Subject Matter
5.         Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.            The prior art of record neither discloses nor teaches digitizing the measured at concentration of the extracted coffee such that a numeric value is assigned to the extracted coffee and further causing reinforcement learning by the machine learning model based on the assigned numeric value.


Conclusion
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J WEIER whose telephone number is (571)272-1409.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J WEIER/Primary Examiner, Art Unit 1792                                                                                                                                                                                                                                                                                                                                                                                                                


Anthony Weier
May 6, 2022